Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 5, 2007                                                                                         Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  129409(64)                                                                                              Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  DIANE BUKOWSKI and MICHIGAN CITIZEN,
           Plaintiffs-Appellees,
                                                                     SC: 129409
  v                                                                  COA: 256893
                                                                     Wayne CC: 02-242574-CZ
  CITY OF DETROIT,
             Defendant-Appellant.
  _________________________________________

               On order of the Chief Justice, the motion by the Michigan Press
  Association for leave to file a brief amicus curiae in this case is considered and it is
  GRANTED. The brief should be filed and served not later than January 19, 2007.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 5, 2007                     _________________________________________
                                                                                Clerk